Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DAVID EMMONS STONE,
Petitioner,
Vv. = Civil Action No.: JKB-21-0619.
KEITH A. BAYNES, |

Respondent.

 

MEMORANDUM OPINION

Pending are Petitioner David Emmons Stone’s (1) Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2241, (2) Motion for Temporary Stay of the Retrial Proceedings in State -
of Maryland v. Stone, and (3) Renewed Motion to Stay All Further Proceedings, Including the May
. 5,2021 Status Conference, in State of Maryland v. Stone. ECF Nos. 1,3, 8. In both of his Motions,
Stone requests that this Court temporarily stay his retrial proceedings in the Circuit Court of Cecil
County, Maryland until this Court rules on the instant Petition for Writ of Habeas Corpus. ECF
No. 3 at 1. Respondent filed a limited response to all of the above pleadings, and Stone replied.
ECF Nos. 13, 14. The matter is now ripe for review. After review of these filings, the Court finds
no need for an evidentiary hearing. See Rules 1(b), 8(a), Rules Governing Section 2254 Cases in
the United States District Courts and Local Rule 105.6 (D. Md. 2021). For the reasons discussed
below, the Petition shall be DISMISSED without prejudice, and the two pending Motions shall be

DENIED.
Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 2 of 8

BACKGROUND

Stone was convicted in the Circuit Court of Cecil County on one count of theft of property —

valued between $25,000 and $100,000, on a theory of a continuing course of conduct.! ECF No,

13-1 at 12.2 On August 20, 2019, Stone was sentenced to eight years of incarceration and ordered

to pay $50,000 in restitution. Jd. at 8-9. Stone filed a direct appeal to the Maryland Court of
Special Appeals on three questions:

1) Did the trial court give an instruction on a lesser-included offense when neither
side requested it, in violation of Hagans v. State, 316 Md. 429 (1989)?

2) Was Stone convicted of a ‘non-existent’ charge?

3) Did Stone’s trial counsel provide ineffective assistance of counsel?
Stone y. State of Maryland, No. 1192, 2021 WL 514287, at *1 (Md. Ct. Sp. App. Feb. 11, 2021).

On the first question, the Court of Special Appeals reversed Stone’s lone theft conviction
and remanded the matter to the circuit court for a new trial “because the trial court allowed the
jury to consider a lesser-included charge of theft despite the fact that neither party made such a
request.” /d. (citing Hagans, 316 Md.). The Court of Appeals of Maryland denied Stone’s petition
for certiorari on March 1, 2021. ECF No. 13-1 at 5. Stone’s retrial in the Circuit Court of Cecil
County is scheduled on September 21, 2021. /d. at 4.

Stone filed the instant Petition on March 10, 2021, challenging the retrial proceedings on .
the “primary” ground that the State of Maryland cannot retry Stone on the same theft count under
the Fifth Amendment double jeopardy clause because the prosecution’s evidence at the first trial

was unconstitutionally insufficient under Jackson v. Virginia, 443 U.S. 307 (1979), and the

 

' Stone was acquitted of second-degree burglary, malicious destruction of property, and theft based on a theory of
unauthorized control. The jury could not reach a verdict on a fourth-degree burglary charge, on which the State later
entered a charge of nolle prosequi. ECF No. 13-1 at 12. :

? Citations are to the record reference page numbers assigned by the Court’s electronic docketing system.

2
Case 1:21-cv-00619-JKB Document15 Filed 07/26/21 Page 3 0f8

“secondary” ground that Stone’s trial counsel provided ineffective assistance of counsel in
violation of the Sixth Amendment by failing to move for a judgment of acquittal on the theft count
when the evidence was clearly insufficient. ECF No. 1-2 at 20.
DISCUSSION
The exhaustion requirement found in 28 U.S.C. § 2254(b) applies to petitions filed

pursuant to 28 U.S.C. § 2241. See Francis v. Henderson, 425 U.S. 536, 538 (1976) (“This Court
has long recognized that in some circumstances considerations of comity and concerns for the
orderly administration of criminal justice require a federal court to forgo the exercise of its habeas
corpus power.”); see also Timms v. Johns, 627 F. 3d 525, 531 (4th Cir. 2010) (applying exhaustion
requirements to § 2241 petition challenging civil commitment); Rule 1(b), Rules Governing
Section 2254 Cases in the United States District Courts (2019) (stating that a district court may
also apply these rules to a habeas corpus petition that is not filed under 28 U.S.C. § 2254). The
exhaustion provision states:

(1) An application for a writ of habeas corpus on behalf of a person in custody

pursuant to the judgment of a State court shall not be granted unless it appears

that--

(A) the applicant has exhausted the remedies available in the courts of the
State; or

~ (B) @) there is an absence of available State corrective process; or

(ii) circumstances exist that render such process ineffective to protect
the rights of the applicant.

(2) An application for a writ of habeas corpus may be denied on the merits,
notwithstanding the failure of the applicant to exhaust the remedies available in _
the courts of the State.

(3) A State shall not be deemed.to have waived the exhaustion requirement or
be estopped from reliance upon the requirement unless the State, through
counsel, expressly waives the requirement.
Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 4 of 8

28 U.S.C, § 2254(b).

Thus, before filing a federal habeas petition, a petitioner must exhaust each claim presented
by pursuing remedies available in state court. See Rose v. Lundy, 455 U.S. 509, 521 (1982). The
state courts are to be afforded the first opportunity to review federal constitutional challenges to
state convictions in order fo preserve the role of the state courts in protecting federally guaranteed
rights, See Preiser v. Rodriguez, 411 U.S. 475, 492 (1973). The claim must be fairly presented to
the state courts; this means that a petitioner must present both the operative facts and controlling
legal principles. See Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (citations omitted),
cert. denied, 121 S. Ct. 1194 (2001),

Respondent asserts that Stone’s double jeopardy claim has not been presented to the state
court and is therefore unexhausted. ECF No. 13 at 9. The Petition states that Stone “raised the
issues presented in his § 2241 petition in his briefs and oral argument on direct appeal to the
Maryland Court of Special Appeals and in a petition for writ of certiorari filed with the Maryland
Court of Appeals.” ECF No. 1-2 at 5-6. Additionally, in his first Motion to Stay, Stone argues
that he “attempted to raise his insufficient-evidence/double-jeopardy claim on direct appeal in the
Maryland courts — by raising a threshold ineffective assistance claim to excuse the procedural
default caused by [Stone’s] trial counsel’s failure to have moved for a judgment of acquittal at trial
— but the Maryland appellate courts refused to address the merits of the threshold ineffectiveness
claim.” ECF No. 3 at 3.

There are two distinct double jeopardy issues present in the pleadings. The first, as
Respondent notes and Stone acknowledges in his Reply brief, was specifically addressed by the
Court of Special Appeals, which found that Stone had not properly raised the issue of whether a

double jeopardy violation occurred when the jury acquitted Stone on the charge of “unauthorized
Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 5 of 8

control” theft, but found him guilty of “continuing course-of-conduct” theft. ECF No. 13 at 10;
ECF No. 14 at 1-2. The Court of Special Appeals noted the following:

Appellant also argues in his reply brief that his conviction violates the Double
Jeopardy Clause of the Fifth Amendment of the United States Constitution and
Maryland common law because he was found not guilty of theft (unauthorized
control) while being found guilty of theft (continuing course of conduct), His
argument is that since it is the taking of the same property in each count and also
charged pursuant to the same consolidated theft statute, the not guilty verdict in the
former bars conviction in the latter.

This issue is not before us. Appellant did not plead this issue in his initial brief.
“We have long and consistently held to the view that ‘if a point germane to the
appeal is not adequately raised in a party’s brief, the court may, and ordinarily
should, decline to address it.’” Oak Crest Vill., Inc. v. Sherwood Murphy, 379 Md.
229, 241 (2004) (quoting DiPino v. Davis, 354 Md. 18, 56 (1999); see also Md. R.
8—504(a)(5).

Stone, 2021 WL 514287, at *6. Nevertheless, the Court observed:

Appellant was put in jeopardy of two charges that were, as he says, different
“species” of the consolidated theft statute. (Reply brief, p. 5). Appellant, however,
fails to cite any authority for his proposition that being found not guilty of one
aspect of a consolidated statute precludes a guilty finding of every other aspect of
the consolidated statute.

Our review of Maryland case law would suggest just the opposite. The theft statute
brought together numerous larceny related offenses into a singular statute.

By chapter 849 of the Acts of 1978, codified as 340-344 of Art. 27, the
General Assembly of Maryland, effective July 1, 1979, consolidated a
number of theft-related offenses (not involving force or coercion) into a
single newly created statutory offense known as theft. Section 341
specifies that “[c]onduct designated as theft” under the Act’s provisions
“constitutes a single crime embracing, among others, the separate crimes
heretofore known as larceny, larceny by trick, larceny after trust,
embezzlement, false pretenses, shoplifting, and receiving stolen
property.” Section 342 enumerates five different types of criminal conduct
as constituting theft under the statute, i¢., (a) obtaining or exerting
unauthorized control; (b) obtaining control by deception; (c) possession of
stolen property; (d) obtaining control of lost, mislaid’ or mistakenly
delivered property; and (e) obtaining services by deception.

Jones v. State, 303 Md. 323, 326-27 (1985).
 

Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 6 of 8

The crime of theft is codified currently at CL section 7-101 ef seg. The purpose of

bringing the various larceny crimes together in a single statute was “to eliminate

these technical and absurd distinctions that have plagued the larceny related

offenses and produced a plethora of special provisions in the criminal law [because]

an “unintelligible body of statutory and case law” that had “crept into the statutory |

and common law of larceny over the centuries.” State v. White, 348 Md. 179, 195-

6 (1997) (quoting Joint Subcommittee on Theft Related Offenses, Revision of

Maryland Theft Laws and Bad Check Laws at 2 (Oct. 1978)).

The consolidation was not designed to change the substantive law of the various

crimes brought together under the singular umbrella of the theft statute. Jd. It is one

crime defined in a multitude of ways. Rice v. State, 311 Md. 116, 136 (1987). Thus,

it does not create a Double Jeopardy situation if the jury accepts one version of the

statute and rejects another.

Id. at *7-*8.

Stone asserts that this is not the double jeopardy issue he seeks to raise before this Court.
Instead, he asserts that the relevant double jeopardy issue is “inextricably bound with the
ineffective-assistance-of-counsel/insufficient-evidence claim that [Stone] raised as the third issue
on direct appeal.” ECF No. 14 at 2. Stone complains that the Court of Special Appeals declined
to address this claim, even though he raised it in his opening and reply briefs, a letter brief that he
filed before oral argument, and during oral argument. Jd. at 2-3.

This Court declines to accept Stone’s contention that these issues are inextricably bound
together. None of the questions presented to the Court of Special Appeals specifically raises the

Petition’s “primary” claim that Stone will be subjected to double jeopardy if he is retried, because

the evidence in the first trial was constitutionally insufficient. See ECF No. 13-1 at 20. Moreover,

 

3 The Court of Special Appeals summarily declined to address Stone’s ineffective assistance of counsel claim, stating
that “direct appeals are rarely the appropriate venue to determine ineffective assistance of counsel claims. ‘Post-
conviction proceedings are preferred with respect-to ineffective assistance of counsel claims because the trial record
rarely reveals why counsel acted or omitted to act, and such proceedings allow for fact-finding and the introduction
of testimony and evidence directly related to the allegations of the counsel’s ineffectiveness.’” Stone, 2021 WL
514287 at *8 (quoting Mosley v. State, 378 Md. 548, 560 (2003)). The Court found that Stone did not meet the limited
exception to overcome this preference, which is explained in Mosley. Id. ‘Notably, the Court of Special Appeals did
_ hot mention double jeopardy in their analysis of this claim. Moreover, as Stone’s conviction was vacated, he has been ~
granted all available relief, and this Court cannot provide any further relief on his ineffective assistance of counsel
claim. .

6
 

Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 7 of 8

the briefs Stone submits in support of his Petition demonstrate that double jeopardy was not the
argument presented on direct appeal. The excerpt of his opening brief discussing the ineffective
assistance of counsel claim makes no reference to the Double Jeopardy Clause at all; only in his
reply brief does Stone make the conclusory assertion that, “If. an appellate court concludes that
there is insufficient evidence supporting a conviction, the Double Jeopardy Clause prevents a |
| retrial on that charge.” ECF No. 14-1 at 8 (citing Burks v. United States, 437 U.S. 1 (1978)). This
can hardly be called a fair presentation of the operative facts and controlling legal principles
pertaining to double jeopardy, nor does it explain how the two issues are inseparably linked.

Rather, the thrust of Stone’s argument is that the appellate court cannot ignore his
insufficient evidence claim, even though it reversed his conviction due to a trial error. See ECF
- Nos. 14-1, 14-2. This is the question Stone presented in his petition for a writ of certiorari to the
Maryland Court of Appeals:

When an appellate court reverses a criminal defendant’s conviction on the basis of

trial error, should that court, before remanding for a retrial, address the merits of a

claim that the defendant’s trial counsel provided ineffective assistance by failing to

move for a judgment of acquittal based on clearly insufficient evidence of the

charge of which the defendant was convicted or, at least, remand for a hearing on

the ineffectiveness claim to occur before a retrial commences?

ECF No. 14-3 at 2.

In his petition for a writ of certiorari, Stone even goes on to say that it is “not merely an
‘ineffectiveness’ issue. Ultimately, it concerns the fundamental issue of whether there is
constitutionally sufficient evidence supporting [Stone’s] sole conviction at trial.” Jd. at 9. Stone
only generally asserts that double jeopardy should prevent his retrial. Jd. Stone otherwise does
nota raise a double jeopardy issue with the Court of Appeals. While Stone may have, in his reply

brief on direct appeal, raised the insufficiency of evidence and failure to move for judgment of

, acquittal issues, his passing reference to the possibility of double jeopardy cannot be construed as

7
Case 1:21-cv-00619-JKB Document 15 Filed 07/26/21 Page 8 of 8

raising the issue on direct appeal. Stone’s effort to “inextricably” link these claims is insufficient
to demonstrate that his double jeopardy claim has been exhausted. Therefore, Stone has not
exhausted his “primary” claim that it is a violation of the Fifth Amendment Double Jeopardy
Clause for him to be retried after being initially convicted with constitutionally insufficient
evidence.

When a district court dismisses a habeas petition solely on procedural grounds, a certificate
of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a constitutional
right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct
in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.2001) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)). Stone fails to meet this standard, so a Certificate of
Appealability shall not issue.

CONCLUSION

For the reasons stated above, the Petition (ECF No. 1) must be dismissed without prejudice.

Therefore, the Motion to Stay and Renewed Motion to Stay (ECF Nos. 3, 8) shall be denied.

A separate Order follows.

Dated this Ze day tC Lhe 2021.

FOR THE COURT:

4 Dem KL,

James K. Bredar
Chief Judge
